Filed 7/12/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 131







State of North Dakota, 		Plaintiff and Appellee



v.



Cassondra Ayala, 		Defendant and Appellant







No. 20120092







Appeal from the District Court of Ward County, Northwest Judicial District, the Honorable Douglas L. Mattson, Judge.



AFFIRMED.



Per Curiam.



Kelly A. Dillon, Assistant State’s Attorney, P.O. Box 5005, Minot, N.D. 58702-5005, for plaintiff and appellee; submitted on brief.



Russell J. Myhre, P.O. Box 475, Valley City, N.D. 58072, for defendant and appellant; submitted on brief.

State v. Ayala

No. 20120092



Per Curiam.

[¶1]	Cassondra Ayala appealed from a criminal judgment of conviction of murder.  Ayala alleges the district court abused its discretion by not appropriately considering her psychological evaluation when it imposed sentence.  We affirm under N.D.R.App.P. 35.1(a)(4).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner